Broyles, C. J.
1. Under the facts of the case as disclosed by the record, the instructions of the court upon the law of voluntary manslaughter and conspiracy were' authorized, and were not erroneous for any reason assigned.
2. The theory that the accused shot and killed the deceased in defense of his (the accused’s) son was raised solely by the statement of the accused to the jury, and, in the absence of a timely and appropriate written request, the failure of the court to instruct the jury that if they found that the deceased was killed by the defendant in defense of his son the killing would be justifiable was not error.
3. The other grounds of the amendment to the motion for a new trial show no cause for a reversal of the judgment below.
4. The verdict was amply authorized by the evidence.

Judgment affirmed.


Luke and Blood-worth, JJ., concur.